Citation Nr: 0825312	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  06-31 618A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to basic eligibility for educational assistance 
benefits under Chapter 30, Title 38, United States Code.


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The veteran had active service from November 1970 to April 
1971 and from July 1981 to April 1999.  However, it is noted 
that the veteran's DD Form 214 for the period of service from 
July 1981 to April 1999 reveals that the veteran had four 
years, four months, and eleven days of total prior active 
service.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In his October 2006 VA Form 9, the veteran requested to be 
afforded with a Travel Board hearing.  The veteran was 
initially scheduled for a Travel Board hearing in July 2007; 
however, he sent notice that he would be unable to attend 
because he was recovering from surgery and asked that his 
hearing be rescheduled.  Subsequently, the RO scheduled the 
veteran for another Travel Board hearing in August 2007; 
however, the veteran failed to appear for the scheduled 
hearing.  

The record reflects that the veteran sent correspondence, 
which was received by the RO on the day before the hearing, 
noting that he was unable to attend the hearing due to 
recovery from surgery and a family death and again asked that 
his hearing be rescheduled.  The Veterans Law Judge scheduled 
to conduct the veteran's August 2007 Travel Board hearing in 
San Diego considered the veteran's motion to reschedule his 
hearing and found that the veteran had provided good cause 
for his failure to appear.  The veteran was notified of the 
ruling by correspondence dated in July 2008.  

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
hearing in San Diego, California before a 
Veterans Law Judge from a traveling 
section of the Board at the next available 
opportunity.  


The purpose of this REMAND is to satisfy a hearing request.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




